 


109 HRES 707 IH: Condemning the Government of Iran’s offer of assistance to Hamas, a known terrorist organization which currently controls the Palestinian Authority, and its call for other Arab nations to do the same, and the anti-Israeli and anti-American statements of the leaders of Iran.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 707 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Garrett of New Jersey submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning the Government of Iran’s offer of assistance to Hamas, a known terrorist organization which currently controls the Palestinian Authority, and its call for other Arab nations to do the same, and the anti-Israeli and anti-American statements of the leaders of Iran. 
 
Whereas the Government of Iran has offered financial assistance to Hamas, a known terrorist organization which currently controls the Palestinian Authority; 
Whereas Hamas has publicly declared its desire to destroy the State of Israel and the citizens of Israel; 
Whereas since September 2000, Palestinian terrorists have launched more than 17,000 attacks, killing more than 800 Israelis and wounding more than 5,000 others, and Hamas, either directly or through indirect financial incentives, is thought to be responsible for an overwhelming majority of these attacks; 
Whereas the Secretary of Iran’s Supreme National Security Council, Ali Larijani, stated that his country’s financial assistance to Hamas is an effort to stand up against the oppression of America; 
Whereas Iranian Secretary Larijani also called on other Arab nations to similarly provide financial assistance beyond humanitarian assistance for the Palestinian people; 
Whereas the President of Iran, Mahmoud Ahmadinejad, inexcusably and vehemently stated that, Israel should be wiped off the map.; and 
Whereas Secretary of State Condoleezza Rice has stated, We’ve been very clear that Hamas is a terrorist group and it has to be disbanded, both for peace and security and in the Middle East and for the proper functioning of the Palestinian Authority.: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns, in the strongest terms possible, the Government of Iran’s offer of assistance to Hamas, a known terrorist organization which currently controls the Palestinian Authority, and its call for other Arab nations to do the same; 
(2)condemns, in the strongest terms possible, the anti-Israeli and anti-American statements of the leaders of Iran; and 
(3)expresses support for President George W. Bush, Secretary of State Condoleezza Rice, and the entire Administration for their efforts to deny assistance to any organization that supports the policy of the destruction of the State of Israel. 
 
